ORDER JANN, J. This cause coming to be heard on the motion of respondent to dismiss the claim herein, due notice having been given to all parties, and the Court being fully advised in the premises, the Court finds that: (1) This action stems from an automobile accident occurring on June 20, 1990, involving Claimant Barbara Faber and Juan O. Morales, an Illinois State trooper. (2) Trooper Morales was off duty at the time of the accident, but was driving a State-owned squad car. (3) Trooper Morales was acting outside the scope of his employment at the time of the accident. (4) Trooper Morales did not get official authorization to use his squad car off duty. (5) Trooper Morales, when acting within the scope of his employment, is an agent of the State of Illinois (the principal). (6) Under the doctrine of respondeat superior, an employer is responsible for the actions of his employees only when those actions are within the scope of his employment. (7) If a State employee commits a tortious act while on a frolic of his own, and for a purpose unconnected with the work he was hired to perform, the Claimant will be denied recovery. Where the evidence shows that the driver of a State vehicle had no authority to use it, and was not on government business, he was not an agent of the State of Illinois, and a claim based on the negligence of the driver will be denied. As the Respondent has submitted evidence which clearly shows Trooper Morales was acting outside the scope of his employment when the accident occurred, his employer, the State of Illinois, is not liable for the damages sustained by Claimant. It is therefore ordered that the Respondents motion to dismiss is granted, and that the claim herein is dismissed with prejudice.